Citation Nr: 0938890	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-19 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.  

2.  Entitlement to service connection for a bilateral ankle 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from June 2002 to June 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Salt Lake City, Utah, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board notes that the case is 
now under the jurisdiction of the Milwaukee, Wisconsin RO.  

The record shows that the July 2006 rating decision also 
denied service connection for seborrheic dermatitis.  The 
Veteran submitted a Notice of Disagreement in September 2006 
with respect to the denial of the issue.  However, a May 2007 
rating decision granted service connection for seborrheic 
dermatitis, assigning a disability evaluation of 10 percent, 
effective June 24, 2006.  The Veteran has not expressed 
disagreement with the decision and, therefore, the issue is 
not currently before the Board.  


FINDINGS OF FACT

1.  The Veteran was found to have undergone left and right 
anterior cruciate ligament (ACL) repair surgery with retained 
hardware on his official enlistment examination; and, thus, 
he had a bilateral knee disability (status post bilateral ACL 
repair) that preexisted his enlistment into active service.  

2.  The Veteran has not been shown by competent medical 
evidence to currently have bilateral knee disability that is 
related to any aggravation during service of his preexisting 
disorder or otherwise etiologically related to his military 
service.

3.  There is no evidence of a current disability of the 
ankles.  



CONCLUSIONS OF LAW

1.  Bilateral knee disability (status post bilateral ACL 
repair) was not aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1111, 1113, 1153, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2009).

2.  A bilateral ankle condition was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi,        18 Vet. App. 
112 (2004).  In this case, the Veteran was provided with a 
VCAA notification letter in May 2006, prior to the initial 
unfavorable AOJ decision issued in July 2006.  The Board 
notes that this letter was issued as part of the Benefits 
Delivery at Discharge (BDD) system.

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection.  The RO also explained 
what information and evidence he must submit and what 
information and evidence will be obtained by VA.  As such, 
this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), 
as well as the Court's holding in Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The May 2006 VCAA notification letter also informed the 
Veteran as to the assignment of disability ratings and 
effective dates.  

In sum, the Veteran has been provided VCAA notice in 
accordance with                         38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 with respect to all pertinent 
provisions.  As such, the Board concludes that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

The Board also finds that VA has fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. § 
5103A;         38 C.F.R. § 3.159(c)(4)(i) (2009).  In this 
regard, the Veteran's service treatment records are 
associated with the claims file, as well as all relevant 
private and VA treatment records.  The Board observes that 
the Veteran submitted a letter in November 2006 and stated 
that he was seen in the Green Bay VA Outpatient clinic in 
August 2006.  However, the Veteran referenced an October 2006 
VCAA notification letter wherein the RO requested medical 
evidence with respect to other pending claims that are not 
currently before the Board.  As such, the Board finds that it 
is not necessary to remand for these records as they were not 
requested in conjunction with the claims on appeal.


Moreover, the Veteran was afforded a VA examination in June 
2008.  The Veteran and his representative have contended that 
the VA examination was not adequate.  See September 2009 
Informal Hearing Presentation.  He argues, in pertinent part, 
that the examination was inadequate because the examiner 
failed to use a goniometer to evaluate range of motion.  He 
also contends that the examiner failed to take into account 
his complaints and the "extensive physical demands" of his 
active service.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 
In this regard, the Board finds the report of the June 2008 
examination to be more than adequate.  First, the examiner 
clearly indicated that a goniometer was used to measure range 
of motion.  He also provided the results of the range of 
motion testing.  Further, the opinion was predicated on a 
full reading of the service treatment records and VA medical 
records in the Veteran's claims file.  It considers all of 
the pertinent evidence of record, to include the Veteran's 
service treatment and post-service treatment records, the 
statements of the Veteran, and provides a complete rationale 
for the opinions stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).

Both the duty to assist the Veteran and the duty to notify 
the Veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the Veteran in substantiating the claims, and the 
Veteran has not indicated that he has any additional evidence 
or information to provide in support of his claims.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).





Bilateral Knee Condition

As documented in several written statements of the Veteran 
and argument submitted by his representative, the Veteran 
maintains that his bilateral knee condition pre-existed 
service, but was permanently aggravated by his active 
service.    

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable."  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, where the government fails to 
rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease."  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who 
served during a period of war or after December 31, 1946, 
clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service, and clear 
and unmistakable evidence includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  38 
C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for bilateral 
knee disability.  At the outset, the Board notes that the 
Veteran's June 2002 enlistment examination report shows that 
the Veteran's lower extremities were clinically evaluated as 
normal; however, it was noted that the Veteran had bilateral 
scars on both knees due to surgery.  In the examiner's 
summary of all pertinent data in the report, it was noted 
that the Veteran had a history of ACL reconstruction of the 
left knee in 1997 and history of ACL reconstruction of the 
Right knee in 2001.  In an accompanying report of medical 
history, the Veteran checked yes as to having experienced 
knee trouble (e.g., locking, giving out, pain or ligament 
injury, etc) and checked yes as to having any knee or foot 
surgery including arthroscopy and plate, screw, rod, or pin, 
and broken bones.  The Veteran further detailed that he had 
left knee ACL surgery at age 18 and right knee ACL surgery at 
age 21.  

The Board acknowledges that the report of medical history is 
not sufficient in itself to rebut the presumption of 
soundness.  According to 38 C.F.R. § 3.304(b)(1), a history 
alone does not constitute a notation for purposes of the 
presumption.  However, it will be considered with other 
clinical observations made at the time of the examination.  
See generally Crowe v. Brown,  7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a pre-existing condition).  In reviewing the June 
2002 enlistment examination report which included the 
examiner's discussion of pertinent clinical data and the 
Veteran's statements as to bilateral knee surgery and knee 
trouble, the Board finds that the Veteran's pre-existing 
bilateral knee disability (status post ACL reconstruction) 
was noted prior to entrance into active service.  
Consequently, the presumption of soundness does not attach.  
As such, the Board notes that the concerns addressed by the 
General Counsel's opinion regarding whether the presumption 
of soundness can be rebutted are not present in this case and 
that the Board's adjudication of this claim for service 
connection may proceed based on aggravation.

Having determined that the Veteran had preexisting bilateral 
knee disability, the Board must then determine whether there 
had been any worsening of the disability during service, and 
if so, whether this worsening constitutes an increase in 
disability.  Again, the medical evidence of record shows that 
the Veteran had a bilateral knee disability (status post ACL 
repair (reconstruction)) prior to entering service.  Service 
treatment records do not contain any other notations or 
documentation of problems with the knees until approximately 
1 month prior to separation from active service.  In this 
regard, the May 2006 internal medicine evaluation, conducted 
approximately one month prior to the Veteran's separation 
from service, shows that the Veteran reported bilateral knee 
trauma about two years ago.  It was noted that he underwent 
ACL surgery to both knees and that he continued to have pain 
in both knees.  The pain was associated with weakness, 
stiffness, and giving way.  The Veteran denied any functional 
impairment.  He walked with a normal gait and was not 
unsteady.  The knees had no evidence of swelling, 
inflammation, effusion, weakness, tenderness, redness or 
heat.  There was no evidence of instability and range of 
motion was full and pain free.  There was crepitus.  A 
diagnosis of status post bilateral anterior cruciate ligament 
reconstruction with residual non disfiguring scars and 
hardware was listed.  

The June 2006 separation assessment also shows that the 
Veteran reported that his knees had lost range of motion 
during service and were sore.  The examiner noted that the 
Veteran had sore knees secondary to ACL trauma prior to MC 
(Marine Corps).  In reviewing the evidence prior to and 
during service, there is no evidence that the Veteran's 
bilateral knee condition was permanently worsened.  Indeed, 
the diagnoses provided by the May 2006 internal medicine 
evaluation and the June 2006 assessment are identical to 
those provided prior to the Veteran entering active service.  
Again, the Board notes that aggravation for purposes of 
entitlement to VA compensation benefits requires more than 
that a preexisting disorder become intermittently symptomatic 
during service.  There must be permanent advancement of the 
underlying pathology.

Although there is an absence of complaints or notations 
regarding the knees during the Veteran's service, the Veteran 
contends that his knees were aggravated by combat service 
and, therefore, he should be entitled to disability benefits.  
See September 2006 Notice of Disagreement.  The DD Form 214 
confirms that the Veteran received a Combat Action Ribbon for 
his active service.  In Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996), the United States Court of Appeals for the 
Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat Veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat Veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  Thus, while the Board concedes that the Veteran  
experienced trauma to his knees during combat service as it 
would be consistent with the time, place and circumstances of 
such service, there is still no medical evidence 
demonstrating that the Veteran's an increase in severity of 
his pre-existing condition.


Following separation from service, the Veteran was afforded a 
VA examination in June 2008 to determine if his pre-existing 
bilateral knee condition was permanently aggravated by active 
service.  The Veteran reported that he injured his left knee 
in 1997 and had surgery to repair this.  In 2001, he had 
another football injury and received surgery to repair a 
right ACL tear.  The Veteran stated that he did not seek any 
care for his knees while on active duty.  He denied any 
specific injuries to his knees and did not seek any medical 
care from the medics.  He stated that his knees started to 
get sore around 2004/2005.  The Veteran stated that he had 
difficulty in kneeling during training and that he had to run 
with heavy packs on during service.  He also explained that 
he spent prolonged periods of time on his knees.  After his 
last deployment, he did report progression in knee pain and 
losing range of motion of his knees.  The Veteran was seen 
for medical follow-up since leaving the service and reported 
soreness in his knees to his primary care physician.  
Otherwise, he did not seek any care for his knees and has not 
had any surgery on his knees.  

Currently, the Veteran complained of discomfort with kneeling 
and reported that he would have discomfort if he would do 
running.  He stated that occasionally he had locking of his 
right knee in the morning.  He reported that this occurred 
approximately once a month.  When the knee locked, he was 
able to extend it most of the way; however, he was not able 
to get full extension.  He reported that since getting out of 
the service, he was no longer doing any active sports.  The 
impression of the x-rays was bilateral anterior cruciate 
ligament repairs, satisfactory alignment and mild 
degenerative changes in the medial compartment.  The report 
reveals a diagnosis of bilateral anterior cruciate repair, as 
well as left meniscus repair.  The examiner noted that the 
Veteran had a history of bilateral ACL repairs prior to 
entering service and also had a left meniscus repair.  As a 
result of the surgery, the Veteran had the expected slight 
limitation in range of motion of the knees.  It would be 
unusual to have normal range of motion after ACL repair.  The 
Veteran did experience discomfort while in the service.  It 
is expected after this type of injury that a person would 
have increased discomfort with heavy physical activity.  
However, at this point, there was insufficient evidence to 
document an acceleration of his knee condition.  There was no 
evidence of additional functional limitations due to his knee 
condition.  He did not seek any additional care for his knees 
since leaving the service.  Lastly, the examiner noted that 
the x-rays revealed mild degenerative changes consistent with 
his ACL repairs.  Based on the above information, the 
examiner opined that it was less likely as not that the 
service permanently aggravated his pre-existing knee 
condition.

Based on the foregoing, the Board finds that the Veteran's 
bilateral knee disability (status post ACL reconstruction) 
was not aggravated by service.  38 C.F.R. § 3.306(b) 
(aggravation may not be conceded where the disability 
underwent no increase in severity during service).  
Accordingly, the Board concludes that the preponderance of 
evidence is against the Veteran's claim for service 
connection for bilateral knee disability.

The Board has considered the Veteran's statements in which he 
contends that his pre-existing bilateral knee condition was 
permanently aggravated by service.  In the Notice of 
Disagreement, the Veteran stated that he believed his knees 
were aggravated beyond a normal progression while he was in 
the service.  He stated that he was required to run and hike 
with eighty pounds of gear on his body which put an extreme 
amount of stress on his knees.  He also reported that when he 
was in combat, he was a gun turret which was not designed for 
a male his size and it was very cramped inside the turret.  
The Veteran stated that he had to keep his legs bent for four 
to eight hours every day for a full year.  He also explained 
that he was required to stand up and sit down on a repetitive 
basis and this really wore on his knees.  Although the 
Veteran is competent to describe the manifestations or 
symptoms of his condition and his circumstances of service, 
the Veteran is not competent to determine an issue involving 
a question of medical expertise.            38 C.F.R. § 
3.159; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
but see Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 
2007).  In this case, the issue is whether the Veteran's pre-
existing bilateral knee disability was permanently aggravated 
by service.  As such, the Veteran's opinions in this matter 
are of little probative value because the determination 
involves a question that only medical experts may address.




Bilateral Ankle Disability

The Veteran seeks service connection for a bilateral ankle 
disability.  He contends that while in the service, he was 
required to run and hike with eighty pounds of gear on his 
body which put an extreme amount of stress on his ankles.  

However, the medical evidence of record does not show that 
the Veteran has a current disability.  A May 2006 internal 
medicine evaluation, completed during active service, shows 
that the Veteran reported that he experienced pain in the 
ankles about one year ago.  An examination of the ankles 
showed full range of motion that was pain free.  The report 
reveals a diagnosis of bilateral ankle sprain, resolved.  It 
was also noted that there was a negative right ankle exam and 
negative left ankle exam.  

The Veteran was afforded a VA examination in June 2008.  The 
Veteran reported that he did not have any ankle sprains while 
in the service, but developed soreness in the ankles in 
2004/2005.  He noted that he would have difficulty when he 
would attempt to kneel, but that he did not seek any care for 
his ankles.  On his post-deployment examination, he did not 
report any ankle problems.  The Veteran did state that he 
sustained minor ankle sprains while in high school and that 
he had injuries to both of his ankles.  The x-rays of the 
ankles showed that there were no significant findings.  The 
diagnosis in the report reveals that the Veteran had normal 
ankles.  The examiner noted that the Veteran did report 
discomfort in his ankles, particularly when attempting to 
kneel and fire his rifle.  However, there was no evidence 
that he sought any treatment for his ankles and over the past 
two years, he did not seek any additional care for his 
ankles.  The Board also observes that the post-service 
treatment records are negative for any diagnosis related to 
the Veteran's ankles.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski,    3 Vet. 
App. 223, 225 (1992).  Although the Board acknowledges the 
Veteran's complaints of pain, pain alone does not in and of 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999).  As there is no current diagnosis related to 
the Veteran's ankles, service connection for a bilateral 
ankle condition must be denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to service connection for a 
bilateral ankle condition, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral knee 
condition is denied.  

Entitlement to service connection for a bilateral ankle 
condition is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


